Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This action is in response Applicant’s communications filed 22 January 2019. Claims 1-20 are pending and under consideration.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Trahms-Neudorfer, Reg. No. 59,282 on 8 March 202.
The application has been amended as follows: 
Please replace claims 1-20 as follows:
Claim 1.	(Original) A system, comprising:
a first processor; and
a memory that stores executable instructions that, when executed by the first processor, facilitate performance of operations, comprising:
allocating a contiguous, virtual memory address space comprising a first half and a second half;
subdividing the first half into a first portion used by the first processor, and a second portion used by a second processor;
allocating, by the first processor, first space in the first portion; and
in response to determining that the first portion has been fully allocated, and in response to determining that a second memory allocated in the second half has been returned, switching the first processor and the second processor to allocating second space in the second half.

Claim 2.	(Original) The system of claim 1, wherein the determining that the first portion has been fully allocated comprises:
	maintaining a first allocation counter that stores a first value corresponding to a first number of memory allocations have been made to the first portion; and
	determining that the first value has reached a first defined threshold.
	
Claim 3.	(Original) The system of claim 1, wherein the determining that the second memory allocated in the second half has been returned comprises:
	maintaining a first counter that stores a first value corresponding to a second number of memory allocations have been made to the second half;
	maintaining a second counter that stores a second value corresponding to a third number of memory returns to the second half; and
	determining that the first value equals the second value.


Claim 4.	(Original) The system of claim 3, wherein the operations further comprise:
resetting the first value and resetting the second value before the switching the first processor and the second processor to allocating the second space in the second half.

Claim 5.	(Original) The system of claim 1, wherein memory allocations in the first portion are exclusively made by the first processor, and wherein memory allocations in the second portion are exclusively made by the second processor.

Claim 6.	(Original) The system of claim 1, wherein the operations further comprise:
	subdividing the second half into a third portion used by the first processor, and a fourth portion used by the second processor.

Claim 7.	(Original) The system of claim 1, wherein the switching the first processor and the second processor to allocating the second space in the second half is performed regardless of whether the second portion has been fully allocated.

Claim 8.	(Original) A method, comprising:
allocating, by system comprising a first processor, a contiguous virtual memory address space comprising a first half and a second half;
subdividing, by the system, the first half into a first portion used by the first processor, and a second portion used by a second processor;
allocating, by the first processor, first space in the first portion; and
in response to determining, by the system, that the first portion has been fully allocated, switching the first processor and the second processor to allocating second space in the second half.

Claim 9.	(Original) The method of claim 8, further comprising:
	in response to determining, by the system, that an allocation to the second half will not be made, switching to allocating space in a general-purpose memory address space.
Claim 10.	(Original) The method of claim 9, further comprising:
	after the switching to allocating space in the general-purpose memory address space, and in response to determining that allocations to the first half or the second half have been returned, switching, by the system, the first processor and the second processor to allocating the first space in the first half or the second space in the second half.

Claim 11.	(Original) The method of claim 8, wherein a first size of the first portion is equal to a second size of the second portion.

Claim 12.	(Currently Amended) The method of claim 8, further comprising:
before the switching the first processor and the second processor to allocating the second space in the second half, determining, by the system, that a first equal number of allocations and memory returns corresponding to the first processor has been made in the second half, and that a second equal number of allocations and memory returns corresponding to the second processor has been made in the second half.

Claim 13.	(Original) The method of claim 8, further comprising:
after the switching the first processor and the second processor to allocating space in the second half, and in response to determining, by the system, that a third portion of the second half has been fully allocated, switching the first processor and the second processor to allocating the first space in the first half.

Claim 14.	(Currently Amended) The method of claim 8, further comprising:
	implementing, by the 

Claim 15.	(Currently Amended) A non-transitory computer-readable 
allocating, by the 
subdividing, by the system, the first half into a first portion used by the first processor, and a second portion used by a second processor;
allocating, by the first processor, a first address space in the first portion; and
in response to determining, by the system, that the first portion has been fully allocated, switching the first processor and the second processor to allocating a second address space in the second half.

Claim 16.	(Currently Amended) The non-transitory computer-readable 
	flushing, by the system, the second half when performing the switching the of the first processor and the second processor to allocating the second address space in the second half.

Claim 17.	(Currently Amended) The non-transitory computer-readable 
	flushing, by the system, a translation lookaside buffer that corresponds to the second half, or invalidating, by the system, a memory range that corresponds to the second half.

Claim 18.	(Currently Amended) The non-transitory computer-readable 

Claim 19.	(Currently Amended) The non-transitory computer-readable 

Claim 20.	(Currently Amended) The non-transitory computer-readable 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (1) Branda et al teaches a shared heap space having an active half and when space is needed the active heap may be reversed and an asynchronous garbage collection performed on the deactivated half, and (2) Parikh et al teaches dividing memory in half and assigning or allocating each half to one of two boards, but does not anticipate nor render obvious the combination of: allocating a contiguous address space having a first and second half, the first half further divided into a first and second portion, allocating space in the first portion of the first half by the first processor and, when the first portion has been fully allocated by the first processor AND having determined that second memory in the second half has been returned, swapping the first and second processor to allocating space in the second half, as in independent claims 1, 8, and 15.
Claims 2-7, 9-14, 16-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137